DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed 03/23/2020, is a 371 filing of PCT/US18/52033 filed 09/20/2018 and claims priority to US provisional application 09/21/2017.	

Status of Application, Amendments, and/or Claims
	Applicant’s response filed 05 October 2022 is acknowledged. Claims 1, 5, 7, and 9 were amended. Claim 2 was cancelled. Claims 1 and 3-18 are currently pending and under consideration. 
 
Withdrawn Objections and Rejections
	The specification was objected to for containing sequences for MIA-602 without sequence identifiers. Applicant’s amendment to the sequence listing and specification has overcome the objection and the objection is withdrawn. 
	Claim 2 was objected to for minor informalities. Claim 2 was cancelled and the limitations of claim 2 were joined with claim 1. The cancelation of the claim renders the objection moot. It is noted that in amended claim 1 the objections were overcome. 
	Claims 5, 7, and 9 were objected to for minor informalities. The amendment to the claims have overcome the objections and the objections are withdrawn.
	Claim 2 was rejected under 35 USC 103. The cancelation of the claim has rendered the rejection moot and the rejection is withdrawn.

Maintained Rejections
	Claims 1 and 3-18 were rejected under 35 USC 103. The rejections are maintained. The rejection of claim 1 has been modified to accommodate applicant’s amendment.
	All rejections of current record are included in the instant office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-18 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0261055 A1 (Schally et al) 03 OCT 2013 (herein US’055) in view of Vishwamitra, D., et al (2017) Type I insulin-like growth factor receptor signaling in hematological malignancies Oncotarget 8(1); 1814-1844 Published 19 SEP 2016.

Regarding claim 1, US’055 teaches a method of treating cancer, the method comprising administering a GHRH antagonist to a mammalian subject in need thereof (page 4, [0058], “The main uses of GH-RH antagonists are, however, in the field of cancer, for example human cancers… where the receptors for GH-RH, IGF-I/IGF-II, or GH are present, and that depend on stimulation by growth factors such as GH-RH, IGF-I, IGF-II, GH, VEGF, or FGF”).
US’055 further teaches structures of the GHRH antagonist and that “scientists have investigated various modifications of GH-RH to elucidate the relationship of the structure of GH-RH to its activity on the pituitary receptors, in an effort to provide synthetic congeners with improved agonistic or antagonistic properties” (page 2, [0015]). In US’055, synthetic analogs of GHRH, based on the structure of hGHRH(1-29)NH2 peptide were prepared. The original hGHRH(1-29)NH2 peptide had the following amino acid sequence (page 2, [0015]:

    PNG
    media_image1.png
    70
    439
    media_image1.png
    Greyscale

US’055 teaches GHRH polypeptide structures matching the structure disclosed in instant application claim 2 (US’055, page 38, claim 1) as shown below:

    PNG
    media_image2.png
    815
    1063
    media_image2.png
    Greyscale

 A comparison of the structures (shown below) demonstrates differences only in position 0 (referenced as R1 in instant application and A0 in US’055) and A10. In position 0, US’055 allows for potential substitution of Dca-Amc which is not disclosed in the instant application. In position A10, the instant application allows for substitution of FPa5. US’055 does not disclose this substitution in claim 1. It is noted, however, that US’055 does teach structures with FPa5 in position 10, for example P-11610 on page 10. A comparison of the structures and modifications is shown below. The original hGHRH sequence is shown in row 2 with modifications in US’055 and the instant application shown in rows 3 and 4, respectively. Empty cells represent unmodified amino acids. The variable substitutions for each modification specified is shown below the tables with the differences bolded and underlined.

    PNG
    media_image3.png
    1557
    1292
    media_image3.png
    Greyscale

	 
	It is further noted that the Peptides used in the treatment of B-cell lymphoma in US’055 are species of the instant application structures of claim 1 and therefore anticipate the structure (see structures below from US’055, page 10).

    PNG
    media_image4.png
    217
    733
    media_image4.png
    Greyscale

US’055 further teaches that GHRH antagonists inhibit the proliferation of malignancies by indirect endocrine mechanisms based on the inhibition of pituitary GH release and resulting in the decrease of serum levels of GH and IGF-1, as well as by direct effects on the tumor tissue (page 1, [0009]). US’055 teaches that GHRH antagonists can be used as a method of suppressing IGF-I and IGF-II levels in a patient or the serum of a patient (page 45, Claims 9, 11-12, 16, and 18-19) and that cancers that express IGF-I receptors, and depend on IGF-I and/or IGF-II as growth factors, are available for therapy with GHRH antagonists (page 15, [0184] and [0185]). US’055 explains that these cancers include malignancies such as lung, prostate, breast and ovarian cancer as well as sarcomas (pages 15-16, [0185]). US’055 teaches treatment of the hematological malignancy B cell lymphoma (page 37, right column, Example XVI), however, does not disclose that the cancer is myeloid leukemia. 
Vishwamitra provides a review of the insulin-like growth factor (IGF) signaling system and its role in the establishment and progression of different types of cancers. In their study Vishwamitra addresses the emergence of the IGF signaling system as a potential therapeutic target for the treatment of different types of cancers including leukemia and lymphoma (abstract). Vishwamitra states that “the effects of IGF-IR have been studied to a great extent in solid tumors, including those of breast, prostate, lung, ovary, skin, and soft tissues. In contrast, less studies have been performed to thoroughly examine the function of IGF-IR in hematological neoplasms” (page 1814, right column, paragraph 2). Vishwamitra teaches that liver secretion of IGF-I is regulated by the growth hormone (GH) which signals peripheral tissues to grow and that IGF-I is essentially a growth factor and an anabolic agent (page 1819, left column, paragraph 2).
Vishwamitra teaches the upregulation of IGF-I/IGF-IR signaling in several types of leukemia including AML (acute myeloid leukemia) and CML (chronic myeloid leukemia) (page 1821, left column, paragraph 4; page 1814, left column paragraph 1; page 1818, right column, paragraph 3). Vishwamitra states that “over expression of IGF-IR has been reported in human AML cells and autocrine IGF-I production has been suggested to play a role in drug resistance in AML” (page 1821, left column, paragraph 5). Vishwamitra further describes that “IGF-IR was upregulated in CML cell lines, and the expression of IGF-IR appeared to be directly correlated with the progression of CML. For instance, IGF-IR was expressed in 30% and 25% of patients with chronic phase and accelerated phase CML, respectively, but the expression rate increased to 73% in patients with blast phase CML” (page 1821, right column, paragraph 4). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a GHRH antagonist as taught by US’055 in a method of treating myeloid leukemia as taught by Vishwamitra. One of ordinary skill in the art would have been motivated to make this combination as Vishwamitra teaches that IGF-I/IGF-IR signaling plays a role in the production and drug resistance of AML and CML and US’055 that GHRH antagonists can be used to treat cancers that overexpress this signaling pathway. Furthermore, a skilled artesian would have been motivated to use the structures as species of the structure have been demonstrated to be effective in the treatment of a range of cancers including hematological cancer B-cell lymphoma (US’055, page 36, Example XVI, Peptides 11602, 11604, 11606, and 11610).
Regarding claim 3, US’055 and Vishwamitra teach the method of claim 1 as discussed above.
US’055 further teaches GHRH antagonist structures and that “scientists have investigated various modifications of GH-RH to elucidate the relationship of the structure of GH-RH to its activity on the pituitary receptors, in an effort to provide synthetic congeners with improved agonistic or antagonistic properties” (page 2, [0015]). In US’055, synthetic analogs of GHRH, based on the structure of hGHRH(1-29)NH2 peptide were prepared. The original hGHRH(1-29)NH2 peptide had the following amino acid sequence (page 2, [0015]:

    PNG
    media_image1.png
    70
    439
    media_image1.png
    Greyscale

US’055 teaches GHRH antagonist P-11602 which has a matching structure to instant application MIA-602. An alignment of the modifications to hGHRH are shown below. The original hGHRH sequence is shown in row 2 with modifications in US’055 (P-11602) and the instant application (MIA-602) shown in rows 3 and 4, respectively:

    PNG
    media_image5.png
    842
    1279
    media_image5.png
    Greyscale

Regarding the substitution in position 6, US’055 teaches that Phe(F)5 is an abbreviation for pentafluoro-phenylalanine (page 5, [0133]). Instant application teaches that Fpa5 is pentafluoro-phenylalanine (page 13, [0045], lines 7-8).
 GHRH antagonists P-11604, P-11606, and P-11610 from US’055, also match instant application MIA-604, MIA-606, and MIA-610, respectively. The structures from US’055 are shown below:

    PNG
    media_image6.png
    217
    733
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used these structures taught by US’055 in the method taught by US’055 and Vishwamitra. One of ordinary skill in the art would have been motivated to use these specific structures as they have been demonstrated to be effective in the treatment of the hematological cancer B-cell lymphoma (US’055, page 36, Example XVI, Peptides 11602, 11604, 11606, and 11610).

Regarding claim 4, US’055 and Vishwamitra teach the method of claim 1 as discussed above.
US’055 further teaches GHRH antagonist structures teaching that “scientists have investigated various modifications of GH-RH to elucidate the relationship of the structure of GH-RH to its activity on the pituitary receptors, in an effort to provide synthetic congeners with improved agonistic or antagonistic properties” (page 2, [0015]). In US’055, synthetic analogs of GHRH, based on the structure of hGHRH(1-29)NH2 peptide were prepared. The original hGHRH(1-29)NH2 peptide had the following amino acid sequence (page 2, [0015]:

    PNG
    media_image1.png
    70
    439
    media_image1.png
    Greyscale

US’055 teaches GHRH antagonist P-11602 which has a matching structure to instant application MIA-602. An alignment of the modifications to hGHRH are shown below. The original hGHRH sequence is shown in row 2 with modifications in US’055 (P-11602) and the instant application (MIA-602) shown in rows 3 and 4, respectively:

    PNG
    media_image5.png
    842
    1279
    media_image5.png
    Greyscale

Regarding the substitution in position 6, US’055 teaches that Phe(F)5 is an abbreviation for pentafluoro-phenylalanine (page 5, [0133]). Instant application teaches that Fpa5 is pentafluoro-phenylalanine (page 13, [0045], lines 7-8).
It would have been obvious to one of ordinary skill in the art to have used the structure P-11602 taught by US’055 in the method taught by US’055 and Vishwamitra. One of ordinary skill in the art would have been motivated to use this structure as it has been demonstrated to be effective in the treatment of the hematological cancer B-cell lymphoma (US’055, page 36, Example XVI).

Regarding claim 5, US’055 and Vishwamitra teach the method of claim 1 as discussed above. 
US’055 further teaches that the GHRH antagonist is administered via intramuscular, intravenous, subcutaneous, transdermal, or inhalation delivery (page 14, [0173] and [0174]).

Regarding claim 6, US’055 and Vishwamitra teach the method of claim 5 as discussed above.
US’055 further teaches that the GHRH antagonist is administered subcutaneously (page 14, [0174]).

Regarding claim 7, US’055 and Vishwamitra teach the method of claim 3 as discussed above.
US’055 further teaches that the GHRH antagonist is administered via intramuscular, intravenous, subcutaneous, transdermal, or inhalation delivery (page 14, [0173] and [0174]).

Regarding claim 8, US’055 and Vishwamitra teach the method of claim 7 as discussed above.
US’055 further teaches that the GHRH antagonist is administered subcutaneously (page 14, [0174]).

Regarding claim 9, US’055 and Vishwamitra teach the method of claim 4 as discussed above.
US’055 further teaches that the GHRH antagonist is administered via intramuscular, intravenous, subcutaneous, transdermal, or inhalation delivery (page 14, [0173] and [0174]).

Regarding claim 10, US’055 and Vishwamitra teach the method of claim 9 as discussed above.
US’055 further teaches that the GHRH antagonist is administered subcutaneously (page 14, [0174]).

Regarding claim 11, US’055 and Vishwamitra teach the method of claim 1 as discussed above.
Vishwamitra further teaches that the myeloid leukemia is acute myeloid leukemia (AML) (page 1818, right column, paragraph 3; page 1821, left column, paragraph 5). 

Regarding claim 12, US’055 and Vishwamitra teach the method of claim 3 as discussed above.
Vishwamitra further teaches that the myeloid leukemia is acute myeloid leukemia (AML) (page 1818, right column, paragraph 3; page 1821, left column, paragraph 5). 

Regarding claim 13, US’055 and Vishwamitra teach the method of claim 4 as discussed above.
Vishwamitra further teaches that the myeloid leukemia is acute myeloid leukemia (AML) (page 1818, right column, paragraph 3; page 1821, left column, paragraph 5). 

Regarding claim 14, US’055 and Vishwamitra teach the method of claim 10 as discussed above.
Vishwamitra further teaches that the myeloid leukemia is acute myeloid leukemia (AML) (page 1818, right column, paragraph 3; page 1821, left column, paragraph 5). 

Regarding claim 15, US’055 and Vishwamitra teach the method of claim 1 as discussed above.
Vishwamitra further teaches that the myeloid leukemia is chronic myeloid leukemia (CML) (page 1814, left column, paragraph 1; page 1821, right column, paragraph 4). 

Regarding claim 16, US’055 and Vishwamitra teach the method of claim 3 as discussed above.
Vishwamitra further teaches that the myeloid leukemia is chronic myeloid leukemia (CML) (page 1814, left column, paragraph 1; page 1821, right column, paragraph 4). 

Regarding claim 17, US’055 and Vishwamitra teach the method of claim 4 as discussed above.
Vishwamitra further teaches that the myeloid leukemia is chronic myeloid leukemia (CML) (page 1814, left column, paragraph 1; page 1821, right column, paragraph 4). 

Regarding claim 18, US’055 and Vishwamitra teach the method of claim 10 as discussed above.
Vishwamitra further teaches that the myeloid leukemia is chronic myeloid leukemia (CML) (page 1814, left column, paragraph 1; page 1821, right column, paragraph 4). 

Response to Arguments
Applicant's arguments filed 05 October 2022 have been fully considered but they are not persuasive. 
In regards to the rejection of claims 1 and 3-18 under 35 USC 103, applicant argues that one of ordinary skill in the art would not have adjusted the teachings of the cited references as suggested by the office and would also not have had a reasonable expectation of success in arriving at the instantly claimed subject matter (response, page 7, paragraph 2). 
Applicant argues that the teachings of Vishwamitra state that the overexpression of IGF-IR may play a role in drug resistance in AML and that this alleged teaching does not provide a predictable basis for treating myeloid leukemia with the GHRH antagonists of the instant application. Applicant further argues that US’055 teaches that the engagement of GHRH antagonists with GHRH receptors can lead to downregulation of IGF-1 or IGF-II and that the office cited nothing in Vishwamitra teaching or suggesting that AML or CML expresses GHRH receptors. Applicant argues that at best, Vishwamitra suggests targeting IGF-I receptor with various inhibitors of the IGF-I receptor, which is distinct and does not provide a predictable basis for using an antagonist of a different receptor, much less a receptor which has not been shown to be expressed in the particular cancer type. Applicant argues that absent this teaching, one of ordinary skill would not have been motivated to adjust the teachings of Vishwamitra to employ an antagonist of a different receptor, nor would one of ordinary skill in the art have had a reasonable expectation of success in treating the cancers described with the antagonists described in the instant claims (response, paragraph bridging pages 7 and 8).
Applicant argues that the inventor was the first to determine that myeloid leukemia cells express GHRH receptor, thereby making this cancer type a target for GHRH antagonists. Applicant argues that the data provided in the application highlights the deficiencies in the cited references in providing a predictable basis for adjusting the teachings as proposed by the office (response, page 8, paragraph 2).
Overall, applicant argues that the office has not established that one of ordinary skill in the art would have had a reasonable expectation of success in altering the teachings of US’055 and Vishwamitra to allegedly arrive at the instantly claimed method. Applicant further argues that the office has not articulated any reason why one of ordinary skill in the art would have had a reasonable expectation of success in combining the references as proposed. 
In response, it is first noted that MPEP 2143.02 speaks to the reasonable expectation of success and obviousness. In addition to teaching that where there is reason to modify or combine prior art references to achieve the claimed invention there is the additional requirement for a reasonable expectation of success, MPEP 2143.02 (I) also teaches that the reasonable expectation of success does not need to be absolute stating that “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”. 
In this case, US’055 teaches GHRH antagonists with structures matching those of the instantly claimed invention. US’055 further teaches that there is a direct link between GH/GHRH and IGF-1 stating that “GH is a polypeptide having 191 amino acids that stimulates the production of different growth factors, e.g., insulin-like growth factor I (IGF-I), and consequently promotes growth of numerous tissues… and stimulates various physiological activities” and that “Release of pituitary GH is under the control of releasing and inhibiting factors secreted by the hypothalamus, the primary releasing factors being GH-RH and ghrelin” (page 1, [0006]). US’055 goes on to state that “in an effort to intervene in these disease and other conditions, some investigators have attempted to control GH and IGF-I levels by using analogs of somatostatin, an inhibitor of GH release. However, somatostatin analogs, if administered alone, do not suppress GH or IGF-I levels to a desired degree. If administered in combination with a GH-RH antagonist, somatostatin analogs will suppress IGF-I levels much better” (page 1, [0008]). US’055 also directly states that “malignancies that express the IGF-I receptors, and depend on IGF-I and/or IGF-II as growth factors, are available for therapy with GH-RH antagonists” and that “The ability of GH-RH antagonists to decrease serum IGF-I levels, inhibit the autocrine/paracrine production of IGF-I and/or IGF-II in the tumor tissue, and downregulate the expression level of IGF-I receptor, is beneficial for cancer therapy.” (pages 15-16, paragraph [0185]). As discussed in the rejection, US’055 further demonstrates the use of the GHRH antagonists of the invention in the treatment of hematological cancers such as lymphoma (page 37, right column, Example XVI).
	The reference Vishwamitra is introduced into the rejection of the claims in order to demonstrate that the prior art was aware that the IGF-I/IGFIR signaling pathway is important in the survival of malignant cells of hematopoietic origin and that this signaling system plays key roles in the establishment and progression of cancers including plasma cell myeloma, leukemia, and lymphoma (Vishwamitra, abstract). Furthermore, Vishwamitra teaches that, although relatively fewer studies have analyzed the role of IGF-IR in hematological neoplasms than in solid cancers, strong evidence suggests that this oncogenic receptor may become a useful target, alone or in combination, for treating hematological neoplasms (Vishwamitra, page 1830, left column, paragraph 3). While applicant argues that this teaching does not provide a predictable basis for treating myeloid leukemia with the GHRH antagonist of the instant invention, the combination of US’055 and Vishwamitra provide a skilled artesian with a reasonable expectation of success in extending the GHRH antagonists taught by US’055 into the treatment of myeloid leukemias. A skilled artesian would have had a reasonable expectation of success as US’055 discloses the use of the antagonists in the treatment of malignancies in which the IGF-I/IGF-IR pathway is known to play a key role, which Vishwamitra demonstrates is the case with myeloid leukemias. Furthermore, Vishwamitra teaches similar roles of IGF-I/IGF-IR in myeloid leukemias and lymphomas (Vishwamitra, page 1830, left column, paragraph 4, “several in vitro and in vivo experimental models have provided links between IGF-IR signaling and downstream mediators that maintain the survival of PCM, leukemia, and lymphoma”). As US’055 demonstrates the treatment of lymphomas with the GHRH antagonists, a skilled artesian would further recognize a reasonable expectation of success in treating other hematological malignancies, such as myeloid leukemias, based on the teachings of Vishwamitra. A skilled artesian would have been motivated to combine these references in order to treat patients with hematological malignancies who continue to experience disease relapse and resistance to available treatment options displaying a clear need for novel approaches that can be used alone or in combination with current therapeutic modalities to eradicate hematological neoplasms (Vishwamitra, page 1814, left column, paragraph 1).
 	It is noted that, while applicant argues that, at best, Vishwamitra suggests targeting IGF-I receptor with inhibitors of the IGF-I receptor, these teachings are in addition to those that relate to the teachings of US’055 which teaches that the IGF-I/IGF-IR pathway can be augmented using the GHRH antagonists of the invention. It is also pointed out that, in the rejection of the claims, the teachings of Vishwamitra are not being adjusted to employ an antagonist of a different receptor, but rather the teachings of US’055 are being extended to treat additional hematological malignancies based on the teachings by Vishwamitra. 
In response to applicant's argument that the inventor was the first to determine that myeloid leukemia cells express the GHRH receptor making the cancer type a target for GHRH antagonists, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). That is to say that based on the teachings of US’055 and Vishwamitra, a skilled artesian would be motivated and would have had a reasonable expectation of success in using the GHRH antagonists disclosed by US’055 in the treatment of myeloid leukemias and the implementation of these antagonists in the treatment of myeloid leukemias would naturally have additionally inhibited the GHRH receptor that was naturally present on myeloid leukemia cells, whether US’055 or Vishwamitra recognized the presence of the receptor or not.
Based on the above discussion, applicants’ arguments in the remarks filed 05 October 2022 were determined to not be persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647